Defendant (respondent) appeals from the clerk's taxation of costs and disbursements awarded to plaintiff (appellant).
Minn. St. 1941, § 607.01 (Mason St. 1927, § 9486), authorizes this court in its discretion to allow costs, not exceeding $25, to the prevailing party, upon judgment in his favor upon the merits, but in all cases the prevailing party shall be allowed his disbursements necessarily paid or incurred." See, Supreme Court Rule XV, 212 Minn. xlv.
The language of the statute plainly gives this court no discretion in the allowance, disallowance, or apportionment of necessary disbursements. Inasmuch as the disbursements taxed were necessary to the presentation of the appeal in this case, they must be allowed. Hess v. G. N. Ry. Co. 98 Minn. 198,108 N.W. 803; Kretz v. Fire-proof Storage Co. 127 Minn. 304, 312,149 N.W. 648, 955.
Defendant cites in support of his application Novotny v. Novotny, 152 Minn. 420, 189 N.W. 258, and Dauer v. Dauer,169 Minn. 148, 210 N.W. 878. Neither of these decisions is in point. We are not here concerned with an application for an allowance for costs incurred by a wife in perfecting an appeal. The allowance of disbursements to the prevailing party under the statute involves an entirely different matter.
Statutory costs, however, under the terms of the statutes are to be allowed in the discretion of the court. In view of the defendant's limited income, we disallow statutory costs to plaintiff.
With the exception of the item of $25 as statutory costs, the clerk's taxation is affirmed. *Page 349